IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30485
                         Summary Calendar


                          GERALD CLARKE,

                                               Plaintiff-Appellee,

                              versus

                   MICHAEL HEGMANN, ETC.; ET AL,

                                                       Defendants,

  MICHAEL HEGMANN, Medical Authority at Hunt Correctional Center,
  CALDWELL, a treating physician at Hunt; G. WALES, RN, a nursing
 supervisor at Hunt; G. STAFFORD, RN, a nurse at Hunt; BARRINGER,
a nurse at Hunt; S.K. CORNELIUS, a nurse at Hunt; COOPER, a nurse
 at Hunt; EASTER, a nurse at Hunt; MARY ROBICHAUX, RN, a nurse at
  Hunt, STEPHEN WAGUESPACK, an employee of the Medical Department
  at Hunt; EHRENSENG, a contract doctor at Hunt; DENISE HARRISON,
   Director of Nursing at Hunt; M. HAMPTON, RN, a nurse at Hunt;
  BARAI, a contract doctor at Hunt; BARBIN, a contract doctor at
       Hunt; ELOISE PARQUET, Medical Administrator at Hunt,

                                            Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 01-CV-557-D
                      --------------------
                        January 15, 2003

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     The appellants, a prison administrative officer and medical

personnel at Hunt Correctional Center, are appealing the district

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
court’s denial of their motion to dismiss appellee Gerald Clarke’s

42 U.S.C. § 1983 complaint alleging that the defendants acted with

deliberate    indifference         to    his      serious    medical     needs.      The

appellants       argue   that    Clarke’s          complaint     did    not   meet   the

heightened pleading requirement necessary to overcome their defense

of qualified immunity because he did not plead specific facts

showing    how    each     of   the     individual        defendants     violated    his

constitutional rights by acting unreasonably in the context of the

medical situation presented.

     Clarke’s allegations with respect to each defendant were

sufficient to support a claim that each had actual knowledge of his

deteriorating condition and that each consciously disregarded the

risk of serious harm to his health by failing to follow orders or

to take action to ensure that he received the necessary medical

care.     Viewing his allegations in the light most favorable to

Clarke, he has sufficiently alleged facts showing the defendants

acted with deliberate indifference to his constitutional right to

medical treatment of his serious medical needs.                         See Lawson v.

Dallas    County,    286    F.3d      257,       262-63   (5th   Cir.    2002).      His

allegation further showing that the defendants’ conduct was not

objectively reasonable under the clearly established law in effect

at the time of the conduct in question. See Shipp v. McMahon, 234

F.3d 907, 911 (5th Cir. 2000), cert. denied, 532 U.S. 1052 (2001).

Clarke has sufficiently pleaded facts to overcome the defense of

qualified immunity at this stage of the proceeding.                       Id. at 910;


                                             2
Harris v. Hegmann, 198 F.3d 153, 159-60 (5th Cir. 1999).    The

district court did not err in denying the defendants’ motion to

dismiss.

    AFFIRMED.




                               3